One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in The Patient Investor is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund and Ariel Appreciation Fund invest primarily in small and mid-sized companies. Investing in small and midcap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Additionally, Ariel Focus Fund invests in mid to large-cap stocks and is a non-diversified fund, which means its investments are concentrated in fewer names than diversi -fied funds, such as Ariel Fund and Ariel Appreciation Fund. Ariel Focus Fund generally holds 20 stocks and therefore may be more volatile than a more diversified investment. Investing in equity stocks is risky and subject to the volatility of the markets. Performance data quoted is past performance and does not guarantee future results. The performance stated in The Patient Investor assumes the reinvestment of dividends and capital gains. We caution shareholders that we can never predict or assure future returns on investments. The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. For the period ended June 30, 2010, the average annual total returns for the one-, five- and ten-year periods for Ariel Fund and Ariel Appreciation Fund were +35.37%, -3.08% and +5.62%; and +30.82%, -0.01% and +6.16%, respectively. For the period ended June 30, 2010, the average annual total returns of Ariel Focus Fund for the one- and five-year periods were +15.38% and -2.17%, respectively. Ariel Focus Fund has an inception date of June 30, 2005, and does not yet have annualized performance for the ten-year period. To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. As of September 30, 2009, Ariel Fund and Ariel Appreciation Fund had annual expense ratios of 1.14% and 1.25%, respectively. As of September 30, 2009, Ariel Focus Fund had an annual net expense ratio of 1.25% and a gross expense ratio of 1.87%. The Fund’s adviser, Ariel Investments, LLC, is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets through the end of the fiscal year ending September 30, 2011. After that date, there is no assurance such expenses will be limited. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly-owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle Talkwith our Investment Specialists My wife and I want to open an IRA but don’t have a lot of money left over after paying our monthly household expenses and contributing to our 401(k) plans at work. I read it is important to have additional retirement accounts like an IRA. Is there a way to get startedwithout a lot of money? — Louis, Mequon, WI Khoa:While the 401(k) plan is the primary source of retirement income for millions of Americans today, these plans were never intended to be the main component of an individual’s retirement portfoliorather such plans were originally created to supplement traditional pension and Social Security benefits. With fewer employers offering pension benefits, however, the 401(k) represents the only source of retirement funds for many Americans today. So, it is important for individuals, like Louis, to consider supplementing their employer-sponsored retirement accounts with other investments. At Ariel Investments, we offer our shareholders an easy way to start investing without a big dollar commitment as little as $50 per month by signing up for our Automatic Investment Plan or AIP. Ariel’s AIP offers investors a convenient way to “pay yourself first” and put your savings on autopilot because the money is automatically deducted from your bank account or payroll and invested in your Ariel Investments account. And, small amounts invested over time can make a dramatic difference over the long-term. For example, by investing just $50 a month over 20 years, you could have $29,451 saved and if you are able to save more say $100 a month you could have almost $60,000 saved for retirement!* What’s more it is easy to get started. Here’s how to enroll: v Choose among Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund. vTell us on the Banking Instructions and Automatic Investment Form how much you wish to invest and if the money will come from your bank accountor paycheck. To learn more about Ariel’s AIP, call us at 800.292.7435 or visit our award-winning website, arielinvestments.com. * A program of regular investing does not assure a profit or protect against loss in a declining market. The hypothetical example shows the benefits of an automatic investment program and assumes regular monthly investments over 20 years at an 8% annual return. The example does not account for any fees or expenses, and therefore returns from an actual investment would be lower. It is illustrative only and is not indicative of any specific return you may receive from a particular investment. Investing in equity stocks is risky and subject to the volatility of the markets. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month end may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder: “ To climb steep hills requires slow pace at first.” – William Shakespeare For the second quarter ended June 30, 2010, the stock market experienced what we believe to be a short-term reversal of fortune after a string of positive quarterly returns following last year’s March 9th bottom. As Barron’s noted, “A one-day crash, slower U.S. growth, and European debt worries more than washed out first quarter gains…”1 Accordingly, the broad market as measured by the S&P 500 Index dropped -11.43%. Smaller stocks comprising the Russell 2500 Value and Russell 2500 indices fell -10.16% and -9.98%, respectively. Meanwhile, mid-cap stocks were similarly impacted, with the Russell Midcap Value Index declining -9.57% and the Russell Midcap Index giving back -9.88%. In addition to smaller companies, financials and consumer stocks were among the very worst-performing categories of the 72 investment groupings tracked by Morningstar, Inc. The big winners in a renewed risk-averse environment were government bonds and the perennial bunker-mentality asset gold. Against this challenging backdrop, we were disappointed but hardly surprised by the -14.09% decline experienced by Ariel Fund and Ariel Appreciation Fund’s similar -14.34% return. Disappointed because we have seen our remarkable progress temporarily stall; hardly surprised because market setbacks are to be expected. Not to mention, with big weightings in smaller consumer and financial stocks, our long-time bias towards this quarter’s weakest performers were sure to present headwinds at least for the time being. One quarter notwithstanding, we remain optimistic about the portfolios’ positioning and continue to take advantage of great values at hand. As contrarian investors, we see market downturns as opportunities. In early 2009, we saw breathtakingly cheap valuations as overreactions to significant bad news. Today’s low valuations and strong fundamentals get us excited. As the great value investor Warren Buffett has smartly noted, “A climate of fear is [an investor’s] best friend…Big opportunities come infrequently. When it’s raining gold, reach for a bucket, not a thimble.”2 This perspective enabled us to generate a sharp rebound off of last year’s lows. To this point, over the last 12 months, Ariel Fund ranks in the top 3% of Mid-Cap Core funds tracked by Lipper, Inc. Similarly, Ariel Appreciation Fund ranks in the top 1% of the Multi-Cap Core funds in its Lipper category. Near-term numbers may be reassuring to those jarred by the downturn, but as patient investors, we view long-term returns as those that matter most. On that point, since the 1986 inception of Ariel Fund and the 1989 Ariel Appreciation Fund start, both funds rank in the top quartile of their respective Lipper universes. The Patient Investor June 30, 2010 2 Slow and Steady Wins the Race “ That light isn’t a train.” – Louis Rukeyser’s Wall Street3 Given the market come-uppance in recent weeks, there is a growing chorus that a back-to-back recession (a.k.a. “double-dip”) is at hand. As Barron’s quipped, “The bearish themes…have brought the double-dip-recession crowd back to full throttle.”4 More specifically, there is mounting speculation that another recession driven by anything and everything from lingering unemployment to Europe’s sovereign debt troubles to an ambivalent U.S. consumer is on the horizon. Some of the best counter-arguments to this view were made in a recent edition of US Economics Weekly, which noted: “Double-dips tend to be man-made. There have been only two episodes that could be considered double-dips in the U.S. the recessions of 1937 and 1981 and in both cases the economy didn’t just slip back into recession, policymakers gave it an almighty shove.”5 In both instances, the government tightened the money supply (directly in 1981 and indirectly in the 1930s). Since check, the Federal Reserve has indicated plans to keep interest rates at record lows. Moreover, as Federal Reserve Chairman Ben Bernanke is a renowned authority on the great Depression, he is unlikely to repeat mistakes from that era. Additionally, the economy continues to grow (2.7% for the first quarter of 2010) albeit at a slower pace than the brisk 5.6% growth that occurred in the fourth quarter of last year. While the jobs story appears to be in a holding pattern, 41% of hiring managers say they plan to hire in the second half of this year.6 Here it is worth noting, as a lagging indicator, jobs generally come toward the end of an economic recovery. As far as Europe’s debt woes as a trigger, it’s true: the governments and citizens of the most debt-ridden European countries will need to significantly rein in their spending and their lifestyles. But few, if any, were expecting Europe to be the engine that would fuel global economic growth. Moreover, while the issues at hand for Europearenotinsignificant, they are manageable given the amount owed by the most indebted countries against the backdrop of the global economy. It also helps that, thus far, the EU leadership has astutely recognized the domino effect that could play out without a coordinated effort and is therefore standing together to address the problems facing the continent head on. Finally, there is the notion that an overspent U.S. consumer will lead us back into a recession. Since the U.S. consumer represents 70 percent of our economy, to the extent the United States helps drive global growth, our consumer takes on an ever-important role. While the bears argue U.S. consumers saddled with debt from past excesses have permanently retreated, some positive signs suggest renewed consumer spending may be on the horizon. For one, wages are actually growing again, which is a much better leading indicator than a few soft months of consumer spending. Here we agree with Robert Johnson of Morningstar.com, who wrote: “recent strong income gains will turn into spending gains in the months ahead.”7 In addition, we are actually remainsverymuchin encouraged by the fact that the consumer is saving more. As The Washington Post reported, “…the personal savings rate in May the part of every paycheck that goes unspent rose to 4 percent, the highest amount in nearly a year…”8 Some would suggest our about-face toward savings runs counter to the consumption needed to kick-start the economy. We take a different view based on our belief that as working consumers continue to make a bit more money, pay down debt and build up a savings cushion, they will feel more comfortable spending rationally, which should ultimately spur economic growth. Lipper, Inc. is a nationally recognized organization that reports performance and calculates rankings for mutual funds based on total returns. Ariel Fund has a Lipper ranking inception date of November 6, 1986. For the period ended June 30, 2010, the rankings of Ariel Fund for the one-, five-, ten-year and since inception periods were in the 3 rd percentile (10 out of 414 funds), 93rd percentile (256 out of 276 funds), 18th percentile (22 out of 128 funds) and 21st percentile (3 out of 14 funds), respectively, among Mid-Cap Core Funds. Ariel Appreciation Fund has a Lipper ranking inception date of December 7, 1989. For the period ended June 30, 2010, the rankings of ArielAppreciation Fund for the one-, five-, ten-year and since inception periods were in the 1stpercentile (8 out of 827 funds), 42nd percentile (238 out of 571 funds), 6th percentile (13 out of 250 funds) and 23rd percentile (9 out of 40 funds), respectively, among Multi-Cap Core Funds. 3 “ Here is a fact that should help you fight a bit longer: Things that don’t actually kill you outright make you stronger.” – Piet Hein Yet another take on Nietzsche, “A Maxim for Vikings” could also serve as a maxim for companies, Chief Executives and investors too. In fact, because the financial crisis brought the global economy so close to the brink of disaster and companies had to do extraordinary things to survive they are leaner, more productive, financially stronger and better than any time in recent years. Not to mention, they are flush with cash possessing more cash on their balance sheets than ever before. In our view, this is yet another prelude to better times and fuels our optimism. With large amounts of cash stockpiled, corporations will ultimately deploy free cash flow by hiring new workers, investing in projects to spur growth, making acquisitions or returning capital to shareholders in the form of stock buybacks or dividends. Our positive outlook is only further emboldened by the values at hand. Not only is the broad market selling at a nice discount to its historical price/earnings ratio below 12x versus 15x long-term average our own portfolios continue to trade at a significant discount to our estimate of their private market values. The upside is not just stock prices catching up with fundamentals. We also see real potential for acquisitions to heat up as companies look to expand while valuations are compelling and they have loads of cash on hand. As we write, we are seeing signs of just that. More specifically, we were delighted to learn of long-time Ariel Fund and Ariel Appreciation Fund holding Hewitt Associates, Inc.’s (HEW) planned acquisition by Aon Corporation (AON) at a 41% premium to its stock price. In our view, this transaction may well be the kick-off to a series of combinations, consolidations and takeovers. Portfolio Comings and Goings During the second quarter we did not purchase any new holdings in Ariel Fund, but we exited our position in Equifax Inc. (EFX) to pursue more compelling opportunities. In Ariel Appreciation Fund, we exited three positions and added two new names during the second quarter. The new positions included leading toy manufacturer Mattel, Inc. (MAT), a previous Ariel holding we owned from 2004 through 2007. The company’s primary business is consistent revenue from well-established brands, with only a small portion of sales coming from the lower-margin fashion side of the business. Although we expect slow growth from the business, the company offers stability and consistency. We also added for-Inc. (DV). DeVry is a previous Ariel holding we owned on and off from 1991 through 2007, and currently a holding in Ariel Fund. DeVry specializes in career-oriented training in management, technology, health care and finance. The evidence shows DeVry graduates are able to get better jobs or expand their responsibilities. With unemployment hovering at 10%, we believe many people will go back to school to learn new skills and bolster existing knowledge, which should continue to boost enrollment at DeVry. Conversely, we eliminated our positions in Equifax Inc. (EFX), Markel Corp. (MKL) and Constellation Brands (STZ) to pursue more compelling opportunities. As always, we appreciate the opportunity to serveyou and welcome any questions or comments youmight have. You can also contact us directly atemail@arielinvestments.com. Sincerely, John W. Rogers, Jr.
